DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/16/2021 and  6/19/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  
In claim(s) 1, line 5+, “a substrate”, was recited perhaps - - [[a]]the substrate - - was meant.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4-8, 11-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen  (US 20100136793 A1) in view of Marakhtanov (US 20150091441 A1)

With regards to claim 1. Chen disclose(s):
A processing chamber (fig 1a) for processing a substrate (40; [0025]), comprising: 
a chamber body (10) defining a processing volume; 
a radio frequency RF power source (125) configured to deliver RF energy to the processing volume for processing a substrate ([0025]); 
a substrate support (14 [0025]) comprising an electrode (62 [0027]); 
an AC power supply (125’) configured to supply power to the processing chamber [0025]; 
an RF 
a controller (140, 132) configured to monitor an RF voltage (Vf1, Vf2; fig 1 [0043]) at the RF 

the RF circuit comprising an RF filter circuit
Van teaches
an RF matching network circuit (209, 218; [0059]) comprising an RF filter circuit (218)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the processing chamber of Chen by implementing the RF circuit comprising an RF filter circuit as disclosed by Marakhtanov in order to reduce undesired components of a RF power source as taught/suggested by Marakhtanov ([0065]).

With regards to claim 4. Chen as modified disclose(s):
The processing chamber of claim 1, 
Chen further disclose(s):
wherein a monitored RF voltage is voltage peak-to-peak (see Vf1/Vf2 inputting 140; the examiner takes the position that voltages either peak-to-peak or RMS have a mathematical relationship).

With regards to claim 5. Chen as modified disclose(s):
The processing chamber of claim 1, 
Chen further disclose(s):
a monitored RF voltage (132; fi g1a)
Marakhtanov further disclose(s):
wherein a RF voltage is an attenuated portion of the RF voltage induced into the electrode (see output 302 being an attenuation of output of 209; fig 4a).

With regards to claim 6. Chen as modified disclose(s):

Chen further disclose(s):
wherein the processing state in the processing volume comprises a state of a plasma in the processing volume (see Vwafer; fig 1a).

With regards to claim 7. Chen as modified disclose(s):
The processing chamber of claim 1, 
Chen further disclose(s):
wherein the electrode is a resistive heater having a plurality of resistive heating elements embedded in a ceramic layer of the substrate support (see voltages 125 heating wafer 40 [0025]; the examiner takes the position that voltages 125 are coupled and work in conjunction with electrode 62; see [0027] for 62 being a metal which involves electrically resistive element).

With regards to claim 8. Chen disclose(s):
A method (fig 1a) of monitoring a processing condition in a processing volume of a processing chamber, comprising: 
supplying radio frequency RF power  from a RF power source (125) to the processing volume for processing a substrate (40; [0025]); 
monitoring an RF voltage (140, 132) at an RF 
determining a processing state in the processing volume based on the RF voltage (see determination of Vwafer [0036]).
Chen does not disclose(s):
the RF circuit comprising an RF filter circuit
Van teaches

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the method of Chen by implementing the RF circuit comprising an RF filter circuit as disclosed by Marakhtanov in order to reduce undesired components of a RF power source as taught/suggested by Marakhtanov ([0065]).

With regards to claim 11. Chen as modified disclose(s):
The method of claim 8, 
Chen further disclose(s):
wherein monitoring the RF voltage comprises monitoring an RF voltage peak-to-peak (see Vf1/Vf2 inputting 140; the examiner takes the position that voltages either peak-to-peak or RMS have a mathematical relationship).

With regards to claim 12. Chen as modified disclose(s):
The method of claim 8, 
Marakhtanov further disclose(s):
wherein the RF voltage at the RF filter circuit is an attenuated portion of the RF voltage induced into the electrode (see output 302 being an attenuation of output of 209; fig 4a)..

With regards to claim 13. Chen as modified disclose(s):
The method of claim 8, 
Chen further disclose(s):
wherein the processing state in the processing volume comprises a state of a plasma in the processing volume (see Vwafer; fig 1a).

With regards to claim 14. Chen as modified disclose(s):

Chen further disclose(s):
wherein the electrode is a resistive heater having a plurality of resistive heating elements embedded in a ceramic layer of a substrate support of the processing chamber (see voltages 125 heating wafer 40 [0025]; the examiner takes the position that voltages 125 are coupled and work in conjunction with electrode 62; see [0027] for 62 being a metal which involves electrically resistive element).

With regards to claim 15. Chen disclose(s):
A non-transitory computer readable storage medium (memories [0046]; processor [0045]) having stored thereon instructions that when executed by a processor perform a method of monitoring a processing condition in a processing volume of a processing chamber, the method comprising: 
supplying radio frequency RF power from a RF power source (125)  to the processing volume for processing a substrate (40; [0025]); 
monitoring (140, 132) an RF voltage (Vf1, Vf2; fig 1 [0043]) at an RF 
determining a processing state in the processing volume based on the RF voltage (see determination of Vwafer [0036]). 
Chen does not disclose(s):
the RF circuit comprising an RF filter circuit
Van teaches
an RF matching network circuit (209, 218; [0059]) comprising an RF filter circuit (218)


With regards to claim 18. Chen as modified disclose(s):
The non-transitory computer readable storage medium of claim 15, 
Chen further disclose(s):
wherein monitoring the RF voltage comprises monitoring an RF voltage peak-to-peak (see Vf1/Vf2 inputting 140; the examiner takes the position that voltages either peak-to-peak or RMS have a mathematical relationship).

With regards to claim 19. Chen as modified disclose(s):
The non-transitory computer readable storage medium of claim 15, 
wherein the RF voltage at the RF filter circuit is an attenuated portion of the RF voltage induced into the electrode (see output 302 being an attenuation of output of 209; fig 4a).

With regards to claim 20. Chen as modified disclose(s):
The non-transitory computer readable storage medium of claim 15, 
Chen further disclose(s):
wherein the processing state in the processing volume comprises a state of a plasma in the processing volume (see Vwafer; fig 1a).

Allowable Subject Matter
Claim(s) 2-3, 9-10, and 16-17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 2, the prior art fails to teach or suggest a/an processing chamber of claim 1 requiring:
wherein the RF filter circuit is connected to an AC power supply transmission line of the AC power supply and comprises: a capacitive coupling port coupled to the controller and configured to provide a measurement of the RF voltage to the controller; and an inductor and capacitor connected in series and configured as low pass frequency filter, in combination with the other limitations of the claim.
With regards to claim 9, the prior art fails to teach or suggest a/an method of claim 8 requiring:
wherein the RF filter circuit is connected to an AC power supply transmission line of an AC power supply configured to supply power to the processing chamber and comprises: a capacitive coupling port coupled to a controller of the processing chamber and configured to provide a measurement of the RF voltage to the controller; and an inductor and capacitor connected in series and configured as low pass frequency filter, in combination with the other limitations of the claim.
With regards to claim 16, the prior art fails to teach or suggest a/an non-transitory computer readable storage medium of claim 15 requiring:
wherein the RF filter circuit is connected to an AC power supply transmission line of an AC power supply configured to supply power to the processing chamber and comprises: a capacitive coupling port coupled to a controller of the processing chamber and configured to provide a measurement of the RF voltage to the controller; and an inductor and capacitor 
With regards to claim(s) 3, 10, and 17 it/they would be allowable in virtue of dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Van (US 20160113103 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/RENAN LUQUE/            Primary Examiner, Art Unit 2844